Citation Nr: 1514002	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), for purposes of accrued benefits.

2.  Entitlement to a total disability rating based upon individual unemployability due to PTSD, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Michael Reisman, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1967 to January 1970.  He died in March 2008.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In her June 2012, VA Form 9, substantive appeal, the appellant requested a hearing before a Veterans Law Judge in Washington, D.C.  Although notified, in October 2014 correspondence, sent to her daughter's address as most recently requested, that her hearing was scheduled for November 13, 2014, the appellant failed to report for the scheduled hearing, and did not request rescheduling of the hearing.  Under these circumstances, the Board finds that the appellant has been afforded her opportunity for a hearing and that her request to testify before the Board has been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

In written argument received by VA in July 2009, February 2010 and January 2011, the appellant's representative asserted that the Veteran was entitled to total disability rating based upon individual unemployability due to PTSD, for purposes of accrued benefits since September 2000.  As explained in more detail in the remand, below, the Board has now characterized the appeal as encompassing the matter of a total disability rating based upon individual unemployability as a component of the claim for higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has listed the issue as such on the title page.

The issue of entitlement to a total disability rating based upon individual unemployability due to PTSD, for purposes of accrued benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The October 2007 rating decision, which included a determination for an increased rating for PTSD, was not final at the time of the Veteran's death in March 2008.

2.  In April 2008, appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  At the time of the Veteran's death, the evidence of record reflected the Veteran's PTSD was manifested by difficulty sleeping, nightmares, mild exaggerated startle response, intrusive thoughts, irritability or outbursts of anger, feeling of detachment or estrangement from others, difficulty with concentration, flashbacks, fear of crowds, intense psychological distress when thinking about going into water and fears of drowning, productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no higher, for PTSD, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.1000, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must inform the veteran what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The required notice must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Adequate VCAA notice that fulfilled the provisions of 38 U.S.C.A. § 5103(a) was provided in July 2007.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with entitlement to an evaluation in excess of 50 percent for PTSD, for purposes of accrued benefits.  The Veteran's service treatment records have been obtained and associated with the claims file, as have VA examination reports.  Notably, accrued benefits claim are decided based on the evidence in VA's possession at the time of the Veteran's death.  Thus, no additional development is warranted in this respect.  Therefore, VA has properly assisted the appellant with her claim for entitlement to an evaluation in excess of 50 percent for PTSD, for purposes of accrued benefits.

II.  Merits of the Claim

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Additionally, a claim for purposes of accrued benefits is based on evidence in the file at the date of the veteran's death.  38 C.F.R. § 3.1000(a).  This means evidence in VA's possession on or before the date of death even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed within one year after the date of the Veteran's death.  See also 38 C.F.R. § 3.1000(c).  The appellant's claim for accrued benefits was timely filed in April 2008, within one year of the Veteran's death in March 2008.  It was also received prior to the expiration of the one year to express disagreement with the October 2007 rating decision, which granted a 50 percent evaluation for PTSD effective June 18, 2007, the date of the Veteran's claim for an increased evaluation for PTSD.  38 C.F.R. § 3.1000(c).

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id.

The Veteran was afforded a VA PTSD examination in August 2007, which is the only relevant evidence within the appeal period, to assess the severity of any symptomatology which may have been present.  During the examination, the PTSD symptoms noted include difficulty sleeping, nightmares, mild exaggerated startle response, intrusive thoughts, irritability or outbursts of anger, feeling of detachment or estrangement from others, difficulty with concentration, flashbacks, fear of crowds, intense psychological distress when thinking about going into water and fear of drowning.  Upon examination the Veteran was described as alert and oriented in all three spheres.  Quality of speech was noted to be within normal limits and there was no evidence of impaired communication or impaired thinking.  The Veteran denied any suicidal or homicidal ideation as well as any auditory or visual hallucinations.  The Veteran displayed a flat affect and appeared mildly depressed and anxious.  The notes indicated the Veteran was cooperative.  The Veteran described he only had one relationship, with his current wife of four years and did not have relationships with his four children from a prior marriage.  The August 2007 VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 52.  

In weighing the evidence, the Board finds that the Veteran is entitled to a 70 percent disability evaluation throughout the appeal period, for accrued benefits purposes.  This is based, on the August 2007 VA PTSD examination report which provided a GAF score of 52 indicating serious symptomology.  Additionally, the August 2007 VA examination noted the Veteran reported he had not worked at a steady job since employed in hotel maintenance in 1979, when he was fired due to lateness and some interpersonal conflicts.  As noted above, the August 2007 VA examination report reflected the Veteran only had one relationship, with his spouse.  The August 2007 VA examiner stated it was her impression that the Veteran's PTSD symptoms have had a severe impact on his psychosocial functioning as he has no relationship with any of his children and denied significant relationships aside from that with his wife.  The August 2007 VA examination report characterized the Veteran's psychiatric dysfunction as moderate to severe.  Although some of the symptoms listed as examples for a 70 percent rating have not been evident, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Thus, the Board finds that there was as likely as not occupational and social impairment with deficiencies in most throughout the appeal period, for accrued benefits purposes.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Although a 70 percent rating is warranted for PTSD throughout the appeal period, for accrued benefits purposes, an even higher rating is not warranted.  The evidence has not shown that the PTSD disability has resulted in total occupational and social impairment at any point within the appeal period, for accrued benefits purposes.  Specifically the August 2007 VA PTSD examination report, which indicated the Veteran experienced difficulty in maintaining relationships, the Veteran nevertheless still maintained a relationship with his spouse.  Therefore, a total (100 percent) rating is not warranted because the Veteran did not have total occupational and social impairment.  See Id. 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The symptoms of the Veteran's PTSD are reasonably described by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are reasonably described as those type and severity of symptoms.  Essentially, the Veteran reported difficulty sleeping, nightmares, mild exaggerated startle response, intrusive thoughts, irritability or outbursts of anger, feeling of detachment or estrangement from others, difficulty with concentration, flashbacks, fear of crowds, intense psychological distress when thinking about going into water and fears of drowning, among other symptoms of similar type.  The Veteran's reported symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting a total occupational and social impairment, which is a level of disability that is greater than what the Veteran has been found to have. For these reasons, the Board declines to remand this matter for referral for extraschedular consideration. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms approximate the criteria for a 70 percent rating, but no higher, for purposes of accrued benefits, throughout the rating period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 70 percent rating for PTSD, for purposes of accrued benefits, is granted subject to the law and regulations governing payment of monetary benefits.


REMAND

As noted above in written argument received by VA in July 2009, February 2010 and January 2011, the appellant's representative asserted that the Veteran was entitled to a total disability rating based upon individual unemployability since September 2000, due to service-connected PTSD.  The Board notes that because the Veteran filed his claim for an increased rating for PTSD, in June 2007, the claim for a total disability rating based upon individual unemployability does not stem from September 2000.  Nevertheless, a claim for a total disability rating based upon individual unemployability may be a component of the claim for a higher rating for a service-connected disability.  See Rice, 22 Vet. App. 447 (2009).  This claim has not yet been adjudicated by the RO.  In light of the above, the RO should adjudicate the matter of the issue of entitlement to a total disability rating based upon individual unemployability due to PTSD, for purposes of accrued benefits in the first instance, to avoid prejudice to the appellant.  See Bernard v. Brown, Vet. App. 384 (1993).

Prior to adjudicating the TDIU claim remaining on appeal, to ensure that all due process requirements are met, the RO should provide the appellant and her representative with the notice necessary for entitlement to a total disability rating based upon individual unemployability due to PTSD, for purposes of accrued benefits. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a new notice letter to the appellant and her representative.  This letter should contain the notice necessary for entitlement to a total disability rating based upon individual unemployability due to PTSD, for purposes of accrued benefits.  The appellant and her representative should be given an opportunity to respond to this notice. 

2.  Thereafter, adjudicate the issue of entitlement to a total disability rating based upon individual unemployability due to PTSD, for purposes of accrued benefits.  If the benefit sought is not granted, furnish the appellant and her representative with a statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


